     Case 1:20-cv-00509-DAD-SAB Document 10 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CECILIA M FERREIRA,                               No. 1:20-cv-00509-DAD-SAB
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   COMMISSIONER OF SOCIAL                            PLAINTIFF’S MOTION TO PROCEED IN
     SECURITY,                                         FORMA PAUPERIS
15
                        Defendant.                     (Doc. No. 7, 9)
16

17

18           On April 9, 2020, plaintiff Cecilia M. Ferreira filed this action seeking judicial review of

19   the final decision of the Social Security Commissioner denying her application for benefits under

20   the Social Security Act. (Doc. No. 1.) The matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On May 26, 2020, the assigned magistrate judge issued findings and recommendations

23   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 7) be denied

24   because plaintiff failed to show that she is unable to pay the required filing fees pursuant to 28

25   U.S.C. § 1915. (Doc. No. 9.) Those findings and recommendations were served on plaintiff and

26   contained notice that any objections thereto were to be filed within fourteen (14) days of service.

27   (Id. at 3.) No objections have been filed and the time in which to do so has now passed.

28   /////
                                                       1
     Case 1:20-cv-00509-DAD-SAB Document 10 Filed 06/22/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court concludes that the findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly:

 6          1.      The findings and recommendations issued on May 26, 2020 (Doc. No. 9) are

 7                  adopted in full;

 8          2.      Plaintiff’s motions to proceed in forma pauperis (Doc. No. 7) is denied; and

 9          3.      Within fourteen (14) days following service of this order, plaintiff shall pay the

10                  $400.00 filing fee in full in order to proceed with this action or face dismissal

11                  without prejudice to refiling upon payment of the filing fee.

12   IT IS SO ORDERED.
13
        Dated:     June 22, 2020
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
